Citation Nr: 1516603	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-22 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for lumbar disc disease, to include as secondary to service connected right knee chondromalacia.

2.  Whether new and material evidence has been received to reopen a service connection claim for a psychiatric disability, to include depression and anxiety.

3.  Whether new and material evidence has been received to reopen a service connection claim for subconjunctival hemorrhage, right eye.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to herbicide exposure.

7.  Entitlement to service connection for a thyroid disability, to include thyroid cancer due to herbicide exposure and/or cleaning solvent exposure.

8.  Entitlement to service connection for a left knee disability, to include as secondary to service connected right knee chondromalacia patella.

9.  Entitlement to an increased rating for hiatal hernia with gastroesophageal reflux disease (GERD), currently evaluated as 30 percent disabling.

10.  Entitlement to an increased rating for right knee chondromalacia patella, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for cancer of the right lung was raised by the Veteran in a December 2014 correspondence (see VBMS), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability, depression, a right eye disability, a left knee disability, diabetes mellitus, and a thyroid disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2009, the RO denied the Veteran's application to reopen a claim of service connection for a low back disability.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the January 2009 decision is neither cumulative nor redundant of the evidence of record at the time of the January 2009 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

3.  In January 2009, the RO denied the Veteran's application to reopen a claim of service connection for depression.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance

4.  Certain evidence received since the January 2009 decision is neither cumulative nor redundant of the evidence of record at the time of the January 2009 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

5.  In April 2003, the RO denied the Veteran's claim of service connection for a conjunctival hemorrhage, right eye.  The Veteran failed to file a timely notice of disagreement and no new and material evidence was received within a year of the rating decision's issuance

6.  Certain evidence received since the April 2003 decision is neither cumulative nor redundant of the evidence of record at the time of the April 2003 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.

7.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.

8.  Tinnitus was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSIONS OF LAW

1.  The January 2009 RO rating decision denying the Veteran's application to reopen a service connection claim for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Evidence received since the January 2009 RO rating decision is new and material; accordingly, the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The January 2009 RO rating decision denying the Veteran's application to reopen a service connection claim for depression is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the January 2009 RO rating decision is new and material; accordingly, the claim for service connection for a psychiatric disability, to include depression and anxiety is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

5.  The April 2003 RO rating decision denying the Veteran's service connection claim for a subconjunctival hemorrhage of the right eye is final.  38 U.S.C.A. § 7105 (West 2002).

6.  Evidence received since the April 2003 RO rating decision is new and material; accordingly, the claim for service connection for a subconjunctival hemorrhage, right eye is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

7.  The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

8.  The criteria for an award of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In May 2010, July 2010, November 2011, and January 2012 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2014).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in May 2012 and October 2012, which are fully adequate.  The examiners reviewed the Veteran's claims file and addressed all relevant issues and rating criteria.  

The duties to notify and to assist have been met.  

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claims of service connection for lumbar disc disease, depression, and subconjunctival hemorrhage, right eye were denied by way of an April 2003 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2014) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  

The Veteran sought to reopen the lumbar disc disease and depression claims on several occasions.  The RO denied applications to reopen by way of rating decisions dated May 2005, April 2006, and January 2009.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decisions became final, with the January 2009 rating decision representing the most recent final denial.

The evidence of record at the time of the January 2009 denial included the service treatment records showing that in November 1971, the Veteran reported that he was kicked in the mid to low back.  There was no diagnosis.  The Veteran also reported low back pain in February 1972.  He was provisionally diagnosed with a back strain.  X-rays revealed levo-rotoscoliosis of the lumbar vertebra.  Spina bifida occulta of S1 was also present.  The bony structures of the lumbosacral spine were otherwise unremarkable including the sacro-iliac joints.  There were no findings attributed to depression or any other psychiatric disability.  

The Veteran's May 1972 separation examination yielded normal findings and in a Report of Medical History he denied swollen or painful joints, recurrent back pain, arthritis, and depression or excessive worry.   

The claim had been previously denied based on a finding that the Veteran's in-service back problem was not chronic (as there was no disability upon separation from service) and that there were no findings of depression in service.    

Evidence received since the January 2009 rating decision includes a February 2011 treatment report in which the Veteran stated that he had a long history of low back pain that had been "present for years."  (VVA, Doc. 10, p. 130).  It also includes a December 2012 notice of disagreement in which he argued that his back disability was secondary to his service connected right knee disability.  Post service treatment records dated October 1999 reflect that the Veteran's depression is secondary to his back disability. 

With regard to the Veteran's subconjunctival hemorrhage, right eye, the evidence of record at the time of the April 2003 denial included the service treatment records, which reflect a diagnosis of subconjunctival hemorrhage of the right eye in November 1971.  The basis for the denial was the fact that eye injury was not chronic (as there was no disability upon separation from service).  The RO also noted that although the Veteran reported a loss of vision, there was no evidence of loss of vision due to subconjunctival hemorrhage of the right eye.  Finally, the RO noted that subconjunctival hemorrhages are normally of no pathological significance.

Evidence received since the April 2003 rating decision includes an August 2013 substantive appeal (VA Form 9) in which the Veteran stated that he had chemicals in his eye due to a spill, and that he was told to see an eye doctor when he discharged form service.  He also noted a continuous history of blurred vision in the right eye.

The Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the new evidence, in conjunction with the in-service findings of a back strain and a subconjunctival hemorrhage, at least triggers a duty to assist by providing a medical opinion.  Consequently, the Board finds that new and material evidence has been received to reopen the Veteran's claims for a low back disability and for a subconjunctival hemorrhage of the right eye.  

Moreover, the Board notes that the post service treatment records reflect that the Veteran's depression is due to his low back disability.  This triggers a duty to assist by providing a medical opinion on this issue as well.

As new and material evidence has been received to reopen the claims, the claims for entitlement to service connection for a low back disability, depression, and a subconjunctival hemorrhage of the right eye are reopened.   

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board further notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The service treatment records do not reflect any findings attributable to hearing loss.  The Veteran underwent audiologic examinations upon induction into service (March 1970) and upon separation from service (May 1972).  A review of his March 1970 entrance examination and his May 1972 separation examination fails to reflect hearing loss as defined by 38 C.F.R. § 3.385.  The Board notes that there were also no significant upward shifts in tested thresholds; indeed, on both occasions hearing was clinically normal.  The results were as follows:





HERTZ

Mar. 1970
500
1000
2000
3000
4000
RIGHT
0
0
5
NT
5
LEFT
0
5
5
NT
5
 

  




HERTZ

May 1972
500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

The Veteran completed a Report of Medical History in conjunction with his separation examination.  He denied, by checked box, that he had hearing loss.  There is no mention of ringing in the ears (tinnitus).  He stated that his present health was "excellent."    

Post service treatment records reflect that in June 2011, the Veteran sought treatment for ringing in his ear of several months duration (VVA, Doc. 10, p. 79).  He stated that he could only "half hear" out of his left ear, but that the right ear was "OK."  (VVA, Doc. 10, pgs. 76-78).    

The Veteran underwent a VA examination in May 2012.  The examiner reviewed the claims file in conjunction with the examination.  However, audiologic testing could not be performed because dense wax impaction was discovered in the left ear canal.  Speech recognition was not tested for the same reason.  The Veteran reported that the functional impact of his hearing loss was that he could not hear out of his left ear.  Regarding excessive noise exposure, the Veteran stated that in the military, he was exposed to heavy equipment, and engine noise from tanks and helicopters.  After service, he was exposed to occupational noise from the late 1970s to the mid-1980s in the form of drills and rivet guns.  He also reported that he engaged in a little bit of recreational hunting.

The examiner noted that the Veteran's enlistment examination was normal and that his separation examination indicated that puretone thresholds did not exceed 10 decibels bilaterally.  

Regarding tinnitus, the Veteran reported that it started many years ago, but he was unsure of its exact onset.  The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or the result of military noise exposure.  Her rationale was that the onset of tinnitus was unknown, hearing was within normal limits at separation from service, and the Veteran had a history of post service occupational and recreational noise exposure.  She stated that based on these factors, a nexus between in-service noise exposure and tinnitus could not be established.

The Board notes that an October 2012 outpatient treatment report (Virtual VA, Doc. 2, p. 321) reflects that the Veteran sought treatment for a metallic object discovered in his left ear by his primary physician.  The Veteran stated that he was not working and had no idea how it could have gotten there.  He estimated that it may have been there "for years."  He had been treated with debrox and water irrigation to attempt to flush it out without success.  He also described tinnitus for the past "couple" of years on the left.  He denied vertigo, fevers, hearing loss, headaches or other ENT complaints.

The metal cylinder FB was removed, as was an old-appearing cerumen impaction (VVA, Doc. p. 323).  

The Veteran underwent another VA examination in October 2012.  The examiner reviewed the claims file in conjunction with the examination.  The examiner noted that testing could not be completed due to inconsistencies in the results.  The Veteran did not respond to pure tones presented at 110-115 dB HL at frequencies of 500-2000 hertz in the left ear.  A Speech Reception Threshold was obtained at 85 dB HL in the left ear, which was significantly better than pure tone thresholds.  Word recognition score in the left ear was 42 percent for words presented at 110 dB HL.  However, since the Veteran was essentially exhibiting a "dead" left ear (with no response to stimuli), the word recognition score was better than would be expected for this degree of hearing loss.  A positive Stenger was obtained at 500, 1000, and 2000 hertz for the left ear.  Finally, unmasked bone scores were not in agreement with air conduction thresholds obtained in the better (right) ear.  Due to the inconsistencies, test results obtained in the right ear were questionable.  

The Veteran reported a sudden hearing loss and constant tinnitus in his left ear.  He had impacted cerumen (ear wax) removed from his left ear earlier in the year, but hearing did not improve.  He once again reported excessive noise exposure in the military in the form of being on the rifle range during basic training, and being a trombone and tuba player in the military.  After service, he was exposed to excessive noise while working in a factory and steel mill.  

The examiner noted that even if the Veteran had demonstrated hearing loss, it was less likely than not that it was caused by or the result of noise exposure in the military.  Her rationale was that the Veteran had normal hearing at 500-4000 hertz in both ears at the time of enlistment (March 1970) and normal hearing at 500-6000 hertz in both ears with no threshold shift present at the time of separation from service (May 1972).  She also opined that it was less likely than not that tinnitus was caused by service.  She noted that there was no evidence that tinnitus was present during service.    

Analysis

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Board notes that not even the first element of service connection has been satisfied.  Despite two VA examinations, the examiners were unable to determine if the Veteran has a current hearing loss disability as defined by 38 C.F.R. § 3.385.  It is noted that as late as June 2011, the Veteran reported that although he could only "half hear" out of his left ear, his right ear was "okay."   

Even if the Veteran has a hearing loss disability, the Board notes that he has not established the second and third elements of service connection.  The service treatment records fail to reflect any findings attributed to a hearing loss disability or tinnitus and instead show normal hearing on separation, with no complaints of hearing loss or ringing in the ears noted at that time.  Consequently, chronicity in service is not adequately supported by the service treatment records.  However, service connection may be established by continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on initial diagnosis after service under 38 C.F.R. § 3.303(d).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Board finds that continuity of symptomatology is not established in this case.  

At the outset, the Board notes the gap of almost 4 decades between the Veteran's separation from service and the first documented treatment for hearing loss and tinnitus.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran never stated that his hearing loss or tinnitus began in service or shortly thereafter.  In June 2011, he stated that ringing in his ears began several months earlier.  He also stated (in June 2011) that his right ear was "okay."   At his May 2012 VA examination, he stated that tinnitus started many years ago, but he was unsure of exactly when it began.  At his October 2012 VA examination, he reported "sudden" hearing loss and constant tinnitus in his left ear.  He did not state when it began.

The Board also notes that the Veteran did not file a claim of service connection for hearing loss and tinnitus until 2011, many decades after he separated from service.  Had he been experiencing hearing loss and tinnitus since service, it would be reasonable to expect that he would have filed a claim sooner.  Indeed, in 2002 he sought service connection for a right knee disability, a right eye disability, gastritis, a peptic ulcer, a hip strain, and a lower back disability.  In September 2005, he filed increased rating claims for a hiatal hernia and a right knee disability, and service connection claims for a right hip disability and depression.  In August 2008, he filed service connection claims for depression and a low back disability.  In February 2010, he filed a service connection claim for sleep apnea.  Thus, he was clearly aware of the process for applying for benefits.  The fact that he did not seek service connection for hearing loss and tinnitus at these times very strongly suggests that he was not indeed experiencing any symptoms, or at least did not attribute such symptoms to his active service.  

For the above reasons continuity of symptomatology is not demonstrated here, either by the clinical record or by the Veteran's own statements.  

As noted above, service connection is not warranted in this case on the basis of continuity of symptomatology.  However, if the competent medical evidence indicates that the current hearing loss and tinnitus are related to the Veteran's active service, then an award of service connection would be appropriate.  In this vein, Veteran underwent May 2012 and October 2012 VA examinations.  However, the examiners concluded that the Veteran's hearing loss and tinnitus were less likely than not related to service because the his separation examination was normal and reflected no significant upward shift in hearing thresholds.  The Board finds the opinions of the VA physicians to be persuasive evidence.  Indeed, they were based on a review of the record and were offered following a physical evaluation of the Veteran.  They were accompanied by a clear rationale and are consistent with and supported by the evidentiary record.  Moreover, no other competent evidence of record refutes the opinions.  

The Veteran himself believes that his current hearing loss and tinnitus are related to service.  He is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  As to the specific issues in this case, the diagnosis and etiology of hearing loss fall outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  Moreover, at his VA examinations, he stated that he did not know when tinnitus began.  There is no evidence that it began during service.

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims for entitlement to service connection for hearing loss and tinnitus must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Claims of service connection for a low back disability; a psychiatric disability (to include depression and anxiety) as secondary to a low back disability; and a right eye disability are reopened.

Entitlement to service connection for hearing loss is denied.

 Entitlement to service connection for tinnitus is denied.


REMAND

Hiatal hernia

The Board notes that the most recent VA examination for this disability was conducted nearly five years ago (June 2010).  While a new examination is not required simply because of the time that has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

In this case, the Veteran stated in his July 2011 notice of disagreement that his (hiatal) hernia has worsened.  Additionally, in his August 2013 substantive appeal (VA Form 9) he stated that his disability is manifested by severe acid reflux, pain and vomiting (dry heaves every morning), and weight loss.  He also reported that since he underwent stomach wrap surgery, that he has had trouble swallowing.  

Additionally, outpatient treatment reports dated October reflect "severe" GERD.  He underwent laparoscopic Nissen versus open Nissen procedure (VVA, Doc. 2, pgs. 331-332). 

The Board finds that a new VA examination is warranted to determine the current severity of the disability.

Right knee

The Board notes that the most recent VA examination of the Veteran's right knee occurred nearly five years ago (June 2010).  

In this case, the Veteran stated in his July 2011 notice of disagreement that his knee symptoms have worsened.  

Low back, left knee

The Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's low back and left knee disabilities.  The examiner should opine whether it is at least as likely as not that the Veteran's low back disability began during or was caused by service, to include whether it is secondary to the Veteran's service connected right knee disability.  The examiner should also opine whether it is as likely as not that the Veteran's left knee disability was caused or aggravated by his service connected right knee disability.   

Psychiatric disability (depression, anxiety)

The Veteran's claim for depression may be dependent on whether his back disability becomes service connected.  As such, the claim is inextricably intertwined with the issue of whether service connection is warranted for a low back disability.   



Right eye

The Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's right eye disability.  The examiner should opine whether it is at least as likely as not that the Veteran's right eye disability/loss of visual acuity began during or was caused by service, to include as due to the subconjunctival hemorrhage sustained during service (November 1971).  

Diabetes mellitus and thyroid cancer

The Veteran alleges that his diabetes mellitus and thyroid cancer are due to exposure to herbicides.  The service personnel records fail to reflect that the Veteran had service in Vietnam.  However, under 38 C.F.R. § 3.307(a)(6)(iv) , effective February 24, 2011, VA extended the presumption of herbicide exposure to any Veteran who served between April 1, 1968, and August 31, 1971, and in a unit that VA or the Department of Defense (DOD) has determined to have operated in an area in or near the Korean DMZ.  See M21-1MR, Part IV, subpart ii, Chapter 2, Section C.

The Veteran's service personnel records reflect that he served in Company A USA ASCOM Depot.  In a September 2012 formal finding, the RO stated that there was a lack of information required to corroborate herbicide exposure.  It stated that the information available was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow meaningful research of Marine Corps of National Archives and Records Administration (NARA).  The RO determined that the Veteran did not provide his unit assignment, the circumstances of exposure, or a 60 day time frame of exposure.  

In the Veteran's December 2012 notice of disagreement, he stated that he was stationed at the ASCOM Depot in Korea from August 1970 to December 1970, and that he was approximately five or six clicks from the DMZ.  The personnel records confirm that he was stationed there from September 1970 to March 1971, and that his principal duty was Equipment Storage.  

The Board finds that the Veteran and the service personnel records contain sufficient information to attempt verification with the JSRRC and/or NARA.  Moreover, the Board notes that the fact that the Veteran was stationed at the ASCOM Depot in Korea is undisputed.  The relevant question is whether the ASCOM Depot in Korea was exposed to herbicides at any time from September 1970 to March 1971.

The Board notes that the Veteran (in his December 2012 notice of disagreement) also attributed his thyroid cancer to exposure to cleaning solvents used in cleaning weapons.  Given his principal duties in equipment storage, the Board finds his contention of exposure to cleaning solvents to be credible.

The Board finds that if exposure to herbicides is verified, then service connection for thyroid cancer and diabetes mellitus can be granted on a presumptive basis.  However, if exposure to herbicides is not verified, then a VA examination is warranted to determine if the Veteran's thyroid disability, to include cancer is at least as likely as not due to presumed exposure to cleaning solvents.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should attempt to verify the Veteran's contentions regarding his exposure to herbicides by making the appropriate inquiries to JSRRC and/or NARA.  The RO should note that the relevant inquiry should include whether or not the ASCOM Depot in Korea was subject to herbicides exposure between September 1970 and March 1971.

2.  The RO should schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of the Veteran's thyroid disability, to include thyroid cancer.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any thyroid disability began during or is causally related to service, to include as due to presumed exposure to cleaning solvents, or due to exposure to herbicides (if exposure to herbicides has been verified).   

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  The RO should schedule the Veteran for a VA examination for the purpose of determining the current severity of his hiatal hernia with GERD.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

4.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his right knee disability, as well as the nature and etiology of the Veteran's low back and left knee disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

(a) With regard to the right knee, any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  If possible, the examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

(b)  With regard to the Veteran's low back disability, following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records, a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine:

(i)  whether it is at least as likely as not (a 50 percent or greater probability) that a low back disability began during or is causally related to service, to include as due to the being kicked in the back in November 1971 or a diagnosed back strain in February 1972. 

(ii)  whether it is at least as likely as not (a 50 percent or greater probability) that a low back disability was caused or has been aggravated by (made permanently worse beyond its natural progression) his service connected right knee chondromalacia patella.  If aggravation is found, the examiner must attempt to estimate the baseline level of disability prior to aggravation.

(c) with regard to the Veteran's left knee disability, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that a left knee disability was caused or has been aggravated by his service connected right knee chondromalacia patella.  If aggravation is found, the examiner must attempt to estimate the baseline level of disability prior to aggravation.

(d)  With regards to all opinions, the examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

5.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of the Veteran's right eye disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service, to include as due to the conjunctival hemorrhage sustained during service.   

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

6.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


